       Case 1:21-cv-00003-SPW Document 16 Filed 06/11/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

RICK ROGERS, as personal                         CV 21-03-BLG-SPW
representative of the Estate of Lisa
Marie Rogers,
                                                 ORDER GRANTING
                   Plaintiff,                    ATTENDANCE AT
                                                 SETTLEMENT
vs.                                              CONFERENCE BY VIDEO

ETHICON ENDO-SURGERY, LLC,
and JOHN DOES 1-10,

                   Defendants.

      Defendant Ethicon Endo-Surgery, LLC, has filed a motion to allow

corporate representative Denise Houghton to appear at the June 17, 2021

Settlement Conference by video. (Doc. 15.) Good cause appearing,

      IT IS HEREBY ORDERED that Defendant’s motion is GRANTED.

Defendant’s corporate representative, Denise Houghton, may appear by

videoconference at the June 17, 2021 Settlement Conference. Counsel shall

immediately contact the Clerk of Court’s Office at (406) 247-7000 to make

arrangements with the Court’s IT Department.

      IT IS ORDERED.

      DATED this 11th day of June, 2021.

                                       _________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
